





EXHIBIT 10.46

[PHILLIPS-VAN HEUSEN CORPORATION LETTERHEAD]




November 19, 2008

[Name of Grantee]

[Address]

Dear [Grantee]:

In order to insure documentary compliance with Section 409A of the Internal
Revenue Code of 1986 and the Final Regulations promulgated under Section 409A
(and thus avoid adverse tax consequences to you), certain amendments are
required to your outstanding restricted stock unit award agreements under the
Phillips-Van Heusen Corporation 2006 Stock Incentive Plan (the "Plan").
 Capitalized terms that are used in this letter and not otherwise defined herein
shall have the meanings ascribed to them in the Plan or the applicable award
agreement.  Your outstanding award agreements are dated [           ] and [
             ].

Effective as of the Date of Grant, each of your outstanding award agreements is
hereby amended as follows:

1.

The first paragraph of Paragraph 2(b) is amended so that it shall read as
follows: "Except as otherwise validly elected by the Grantee on a form
prescribed by the Company for such elections and timely filed with the Company,
the vested portion of this Award shall be settled as soon as practicable
following the vesting date set forth in the Vesting Schedule, but in no event
later than March 15 of the year following the year in which the Award vests;
provided, however, that if the Grantee shall be or become eligible for
Retirement at any time following the date of grant (as set forth above) and
prior to the vesting date(s) set forth in the Vesting Schedule, then upon the
vesting of any portion of this Award, the vested portion shall be settled on the
fifth business day following the applicable vesting date in the Vesting Schedule
or as soon as practicable after such fifth business day, but in no event later
than December 31st of the calendar year in which such fifth business day occurs.
 Notwithstanding anything in the foregoing to the contrary, the Award may vest
and be payable upon termination of service as provided in Paragraph 3 or upon a
Change in Control as provided in Paragraph 4."

2.

The parenthetical in Paragraph 2(c) is hereby amended by replacing therein the
reference to "Paragraph 4" with "Paragraph 5".

3.

The first paragraph of Paragraph 3 is amended so that it shall read as follows:
"In the event (i) the Grantee’s service with the Company and its Subsidiaries is
terminated prior to the vesting date(s) set forth in the Vesting Schedule due to
the Grantee’s Retirement or (ii) of the Grantee’s death, the Award shall become





--------------------------------------------------------------------------------







100% vested on the date of such termination of service or death and shall be
settled on (x) the fifth business day after the Grantee’s separation from
service by reason of Retirement or (y) the 31st day following the date of the
Grantee’s death, as the case may be, or as soon as practicable after such fifth
business day or 31st day, as applicable, but in no event later than December
31st of the calendar year in which such fifth business day or 31st day occurs;
provided, however, that this Award shall be forfeited immediately if the Grantee
retires prior to the Company’s annual meeting of stockholders to be held in the
year subsequent to the year in which this Award was granted."

4.

The following is hereby added as a new Paragraph 4 and each subsequent Paragraph
is renumbered accordingly:

Settlement on Change in Control.  Notwithstanding anything herein to the
contrary, upon a Change in Control, the Award shall become 100% vested and
non-forfeitable and shall be settled within 30 days following such Change in
Control.

Except as expressly herein amended, the terms and conditions of each of your
outstanding award agreements shall remain in full force and effect.  We have
attached the form of the Restricted Stock Unit Award Agreement that you have
entered into.

Your signature at the end of this letter shall constitute your acceptance of the
foregoing amendment to each of your award agreements.

PHILLIPS-VAN HEUSEN CORPORATION

By: _________________________________

Accepted by:

____________________________________

[Name of Grantee]

Date: ___________________________



